As filed with the Securities and Exchange Commission on December 29, 2010. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHESAPEAKE ENERGY CORPORATION (Exact name of registrant as specified in its charter) Oklahoma (State or other jurisdiction of incorporation or organization) 73-1395733 (I.R.S. Employer Identification No.) 6100 North Western Avenue Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) CHESAPEAKE ENERGY CORPORATION AMENDED AND RESTATED LONG TERM INCENTIVE PLAN (Full title of the plan) Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary 6100 North Western Avenue Oklahoma City, Oklahoma 73118 (Name and address of agent for service) (405) 848-8000 (Telephone number, including area code, of agent for service) Copies to: Connie S. Stamets, Esq. Bracewell & Giuliani LLP 1445 Ross Avenue, Suite 3800 Dallas, Texas 75202-2711 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o
